Citation Nr: 0029176	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to March 25, 1994 for 
a 100 percent disability evaluation for paranoid 
schizophrenia.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.  

On March 22, 1990, the veteran, through his accredited 
representative, filed a claim of entitlement to service 
connection for schizophrenia.  Service connection was 
initially granted for paranoid schizophrenia in a September 
1990 VA rating decision.  A noncompensable disability rating 
was assigned, effective March 22, 1990.  In an August 1992 
rating decision, a 30 percent disability rating was assigned, 
effective from June 24, 1991. 

In March 1994, the Board of Veterans' Appeals (the Board) 
granted an increased evaluation, from 30 percent to 50 
percent, for the veteran's service-connected psychiatric 
disorder.  In an April 1994 rating decision, a 50 percent 
disability rating was assigned, effective from March 22, 
1990.  

In a January 1997 decision, the Board granted a 100 percent 
evaluation for the veteran's service-connected psychiatric 
disorder.  In a February 1997 rating decision, the RO 
implemented the Board's January 1997 decision and assigned an 
effective date of June 8, 1994 for the 100 percent 
evaluation.  In an October 1997 rating action, the RO 
assigned an earlier effective date of March 25, 1994 for the 
grant of the 100 percent disability evaluation.  The veteran 
perfected a timely substantive appeal regarding the effective 
date assigned.

In August 1998, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  In a 
February 1999 decision, the Board denied the veteran's claim 
of entitlement to an effective date prior to March 25, 1994 
for the grant of a 100 percent disability rating for paranoid 
schizophrenia.  The veteran subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).  In December 1999, VA Office of General 
Counsel and the veteran's representative filed a Joint 
Motion, requesting that the Court vacate the Board's February 
1999 decision and remand the case for readjudication.  The 
Court subsequently granted the motion, vacated the Board's 
February 1999 decision and remanded the case to the Board for 
readjudication and compliance with directives that were 
specified in the motion.  The claims folder was then returned 
to the Board.  In a letter issued in February 2000, the Board 
advised the veteran and his attorney that they had 90 days in 
which to submit additional evidence and argument in support 
of the appeal.  Additional evidence was submitted to the 
Board in May 2000 and additional argument was received in 
July 2000. 

In April 2000, a motion for reconsideration of the Board's 
March 1994 decision was granted.  In July 2000, the Board 
vacated its March 1994 decision and issued a reconsideration 
decision which granted a 100 percent evaluation for the 
veteran's psychiatric disorder. 


FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO granted 
service connection for schizophrenia and assigned a 
noncompensable evaluation.  That decision was not appealed.

2.  On June 24, 1991, the veteran's service representative, 
acting on the veteran's behalf, filed a claim of entitlement 
to an increased disability rating for his service-connected 
psychiatric disorder.

3.  For the period on or after June 24, 1991, the competent 
and probative evidence of record demonstrates that the 
veteran's paranoid schizophrenia was manifested by active 
psychotic manifestations of such extent, severity, depth, and 
persistence as to produce total industrial inadaptability.

4.  It is not factually ascertainable that the veteran 
experienced more than considerable impairment of social and 
industrial adaptability at any time during the year prior to 
June 24, 1991.

CONCLUSION OF LAW

The criteria for an effective date of June 24, 1991 for the 
award of a 100 percent evaluation for paranoid schizophrenia 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9203 (1996); 38 C.F.R. § 3.400(o)(1) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to March 25, 
1994 for a 100 percent disability evaluation for his service-
connected paranoid schizophrenia.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; briefly 
describe the factual background of this case; and then 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Effective Dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (1999).  Generally the effective 
date for an increase is the date of receipt of the claim or 
the date entitlement arose which ever is later.  An exception 
to that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991).  See 38 C.F.R. § 
3.400(o)(2) (1999); Harper v. Brown, 10 Vet. App. 125 (1997).  
The term "increase" as used in 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (1999).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (1999), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of 1 year prior to the date of receipt of the report.  
38 C.F.R. § 3.157 (1999).  As to reports prepared by VA or 
the uniformed services, the date of receipt of such a claim 
is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. §  3.157(b).

Applicable Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. §§ 4.1 and 4.2 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Effective November 7, 1996, the diagnostic criteria 
pertaining to mental disorders were revised.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, inasmuch as the 
claim pertains to entitlement to an effective date prior to 
March 25, 1994 for the assignment of a 100 percent evaluation 
for paranoid type schizophrenia, the new criteria are not 
applicable in the evaluation of the claim as they were not in 
effect prior to November 7, 1996.  See VAOPGCPREC 3-2000 
(2000) [opinion of VA General Counsel that the decision in 
Karnas is to be implemented by first determining whether the 
revised version is more favorable to the veteran.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991), can be no earlier than the effective 
date of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.].  See also 38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 14.507 (1999) 
[precedential opinions of VA's General Counsel are binding on 
the Board].

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

Schedule of ratings - mental disorders (psychotic disorders):

100%: Active psychotic manifestations of 
such extent, severity, depth, persistence 
or bizarreness as to produce total social 
and industrial inadaptability.

70%: With lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability.

50%: Considerable impairment of social 
and industrial adaptability.

30%: Definite impairment of social and 
industrial adaptability.

10%: Mild impairment of social and 
industrial adaptability.

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Precedent 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorder, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.].  For example, 
GAF scores ranging between 71 to 80 reflect transient 
symptoms, if present, that are expectable reactions to 
psychosocial stressors (difficulty concentrating after family 
argument), and no more than slight impairment in social, 
occupational, or school functioning.  Scores ranging from 21 
to 30 reflect behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all date; 
no job, home, or friends).  Scores ranging from 1 to 10 
reflect persistent danger of severely hurting self or others 
(e.g., recurrent violence) or persistent inability to 
maintain minimal personal hygiene, or serious suicidal act 
with clear expectation of death.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995)

Factual Background

The veteran's service medical records reveal that he was 
discharged from service in August 1969 due to a disability 
characterized as paranoid type schizophrenic reaction.  There 
is no subsequent pertinent documentation of record until 
March 1990.

On March 22, 1990, the veteran's accredited representative, 
acting on the veteran's behalf, filed a claim of entitlement 
to service connection for schizophrenia.  The representative 
contended that the veteran had been discharged from service 
because of that disability.

In August 1990, the veteran was provided with a VA 
psychiatric examination.  The VA psychiatrist noted that the 
veteran showed no evidence of actual thought disorder except 
that he believed in the reality of his past delusions.  
Findings included no current ideas of reference, no active 
hallucinations, and no obsessive-compulsive phenomena.  It 
was noted that the veteran was neither anxious nor depressed 
during the interview and that he was not actively homicidal 
or suicidal.  His affect was slightly inappropriate. He was 
oriented for time, place, and person, and there was no 
disturbance of concentration or of memory, nor was there any 
evidence of deficiency of his other intellectual capacities.  
Insight and judgment were reportedly undermined by the nature 
of his disorder.  Diagnoses included schizophrenia, paranoid 
type, chronic in remission. 

In a September 1990 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
schizophrenia and assigned a noncompensable evaluation, 
effective March 22, 1990.  The veteran was notified of this 
decision in a letter dated October 11, 1990.

In a statement submitted dated June 12, 1991, and received on 
June 24, 1991, the veteran's service representative indicated 
that the veteran had "come into my office requesting the VA 
reopen his claim for a higher rating because of a worsening 
condition."  The veteran's symptoms reportedly included 
weird dreams, confusion, an in ability to sleep, and "shot" 
nerves.  The dreams were reported to appear real, and he 
indicated that the veteran could not differentiate between 
real and unreal.  

In August 1991, the veteran was provided with another VA 
examination.  The veteran reported that he was experiencing 
depression, euphoria, weight loss, nose bleeds, insomnia, 
memory loss, nightmares, alcoholism, fear of people, and 
trembling of the hands and feet.  The VA examiner noted that 
in July 1991, the veteran had been given a clearance to 
return to his job.  It was further noted that he was 
currently employed at an iron works plant where he had worked 
since May 1990.  The examiner also noted that the veteran had 
a long history of psychiatric problems.  On mental status 
evaluation, the examiner found that the veteran was 
moderately tense and anxious, and that he seemed mildly 
depressed.  It was noted that the veteran reported hearing 
voices off and on up until a few months ago.  The voices 
would not tell him to do things but would talk among 
themselves and tell the veteran that he was no good.  He 
reported that he would hear the telephone ring, but that 
there would be no one on the line when he picked it up.  The 
veteran stated that he could tell the difference between a 
real telephone ring and a hallucination.  He reportedly felt 
that others talked about him, that people at work wanted to 
hurt him, and that they would kill him if given the 
opportunity.  He reported recurrent dreams of being killed 
with a gun, and he noted hearing people talking in the tapes 
he sometimes played.  In addition, the veteran indicated that 
he heard people yelling at him from the yard.  The veteran 
noted that he has not had these symptoms for the last few 
months.  He also reported visual hallucinations on and off 
for 20 years.  

The examiner found that the veteran conversed readily and was 
spontaneous several times.  The examiner also found that he 
exhibited scattered memory defects, especially for dates.  
The examiner stated that the veteran had a good general 
knowledge of several current events, and that his intellect 
seemed fairly well preserved and that his intelligence seemed 
average.  The diagnoses included schizophrenia, paranoid 
type, chronic.  Social impairment was characterized as 
severe, and industrial impairment was found to be moderate to 
severe.  Alcohol dependence and a personality disorder were 
also reported.

In a September 1991 rating decision, the RO granted an 
increased evaluation, 10 percent, for the veteran's 
psychiatric disorder.  The veteran subsequently submitted a 
timely Notice of Disagreement and the RO responded by issuing 
a Statement of the Case.  In December 1991, the veteran filed 
a Substantive Appeal (VA Form 9) in which he reported that he 
was no longer able to work because of his mental condition.  
He indicated that he could barely support himself and was 
afraid that he would end up homeless again.  He explained 
that five years before, he had become homeless after 
forgetting who he was and where he was from.

In February 1992, the veteran presented testimony at a 
hearing held at the RO.  The veteran testified that since his 
discharge in 1969, he had worked in various labor positions 
but never for more than 2 years at a time.  He indicated that 
he was fired from his position with a steel foundry because 
he was unmanageable, and that he had also been fired from 
positions at a shipyard and at an iron works plant.  The 
veteran reported that he sometimes locked himself in his 
house for weeks and that he sometimes started screaming for 
no reason.  The veteran also testified that he currently 
slept for only an hour or two at a time.  The veteran 
indicated that he did not want to be put into a hospital, but 
admitted that there might be a need for it.

During his personal hearing, the veteran submitted VA 
outpatient treatment records dated in January and February 
1992.  VA records from February 1992 show that the veteran 
was unable sleep at night, that he was becoming increasingly 
agitated, and that he had torn up his house in anger.  The 
records also indicated that the veteran was unstable and that 
he was opting for social isolation and ineffective coping.

VA records dated in June and July 1992 from the mental health 
clinic (MHC) show that the veteran had become increasingly 
angry after not being able to secure a job.  The veteran was 
noted to be hearing voices from his radio and television when 
they were not on.

In July 1992, the veteran provided testimony at a second 
personal hearing held at the RO.  The veteran testified that 
he had not worked since he was fired from an iron works plant 
in 1991.  He reported that he had difficulty with people 
teasing him, that he had experienced bad dreams, and that he 
was contemplating both suicide and doing bodily harm to 
someone.  The veteran stated that he tried to get one of his 
old jobs with a car dealership back, but that he was told 
that his mental state was not enough to allow him to hold the 
job.  He reported that he currently had a few close friends 
and a girlfriend but admitted to secluding himself.  He 
stated that he would isolate himself at home during off-
hours.  He stated that he sometimes did not know the 
difference between reality and non-reality.  The veteran 
indicated that he did not hear voices when the television was 
on, but did hear things from it when it was off.  The veteran 
stated that he saw VA psychiatrists about once a month when 
he did not skip appointments.

Employment records dating from April 1990 to August 1991 were 
obtained from the iron works company where the veteran was 
reportedly employed.  A July 1991 record indicates that the 
veteran was being evaluated by VA for a stress-related 
condition.  The VA staff physician apparently reported to the 
veteran's employer that there was no psychiatric reason why 
the veteran could not return to a light duty assignment as 
soon as his surgeon (who had apparently performed an 
unrelated operation on a physical disability) deemed it 
appropriate.  In a July 1992 employee medical encounter form, 
it was noted that the veteran was being evaluated for a 
condition that he had had for 20 years.  The assessment was 
stress-related condition.

In an August 1992 RO decision, a hearing officer granted a 30 
percent evaluation for the veteran's psychiatric disorder, 
effective from June 24, 1991.  

In a December 1992 statement, the veteran's representative 
indicated that the veteran was being seen at the VA medical 
center (VAMC) at Togus, Maine every other week for his 
psychiatric condition, and that he is taking Thioridazine and 
Cimetidine.  The representative also reported that the 
veteran had applied for work at various places without 
success.

On March 31, 1993, a VA hospitalization summary was received 
which showed that the veteran had been hospitalized from 
March 15, 1993 to March 17, 1993.  The hospital summary 
indicated that the veteran was admitted after he began to 
experience an increase in persecutory delusions.  A VA 
physician noted that the veteran's work history showed 
frequent job changes and quite a bit of industrial 
impairment.  It was reported that the veteran had drank four 
shots of whiskey and experienced an increase in auditory 
hallucinations of a command nature telling him to commit 
suicide by throwing himself into a river.  The VA physician 
noted that he knew of no previous suicide attempts by the 
veteran.  It was also noted that the veteran had not been 
taking his medication because he did not like the side 
effects. 

Mental status examination conducted on the day after 
admission revealed that while the veteran described his mood 
as fine, he displayed some sadness at times and admitted to 
feeling sad, especially about having to be in the hospital.  
His affect was reported to be mildly flat, but appropriate 
and with some lack of range.  The veteran noted recent 
auditory hallucinations including telephones ringing, voices 
telling him to kill himself and walk into a river, and 
feelings that somebody put paint into his truck's gas tank.  
The examiner noted that this may be true since the veteran 
has had some trouble with his neighbors since he moved in.  
The examiner noted that the veteran had no suicidal or 
homicidal ideation at that time, and that his memory was 
intact.  The veteran had some degree of insight into his 
disease process, and, although judgment was mildly impaired, 
the examiner stated that he did not believe that it was 
extensively so.  While it was noted that the veteran might 
have been committable when he was admitted, he was adamantly 
requested to be able to go home within two days.  The 
examiner noted that his request made sense because the 
veteran did not seem to be a danger to himself or others.  
The examiner indicated that after looking at an overview of 
the veteran's employment history and his current situation, 
he did not believe that the veteran was employable at this 
time.  Final diagnosis was schizophrenia, paranoid, chronic 
and the GAF score was reported to be 10 on admission and 80 
on discharge.  The past year's maximum GAF score was 80.

In its March 1994 decision, the Board granted an increased 
evaluation, 50 percent, for the veteran's psychiatric 
disorder. 

The record reflects that on March 22, 1994, the RO received 
copies of VA outpatient records dated from January 1993 to 
March 1994.  This evidence was apparently not associated with 
the file at the time of the Board's review of the case that 
same month.  These records show that the veteran was found to 
be walking around the street raving in March 1993, that his 
delusions had returned in June 1993, that he was hearing 
voices at night in September 1993, and that he had suicidal 
thoughts in January 1994.  These record also show that the 
veteran was treated for paranoid ideations from January to 
March 1994.  A record dated in January 1994 indicates that he 
had been laid off from his job.  A note dated in February 
1994 reflects that the veteran was going to be scheduled to 
undergo a psychiatric assessment to measure his 
employability. 

A VA vocational rehabilitation counseling record dated on 
March 8, 1994 was also added to the file.  The record 
indicates that the veteran had become employed with a 
construction company where he worked approximately 12 hours a 
day from August to October 1993.  The report further 
indicates that the veteran left this job due to his problems 
caused by symptoms of his psychiatric disability, including 
sleep problems, hallucinations, and anger and paranoia 
towards co-workers.  The psychologist concluded that it was 
not reasonably feasible for the veteran to achieve vocational 
rehabilitation.  The psychologist noted that the veteran 
seemed to be doing well and was under better emotional 
control as compared to previous meeting, which the 
psychologist believed to be due to the treatment was 
receiving and the medication he was taking.

In April 1994, the RO received several VA examination 
reports, including the report of a VA psychiatric examination 
which was conducted on March 25, 1994, and which had not been 
previously associated with the record.   In the March 194 
report, it was noted that the veteran was experiencing audio 
hallucinations, suicidal ideation, feelings of persecution, 
and an aversion to social interaction with others.  On mental 
status examination, the examiner noted that the veteran was 
oriented to time, place, and person, and that his speech and 
thoughts were goal oriented.  He also reported that the 
veteran often seemed preoccupied as though he was listening 
to voices, although he denied hearing any at that time.  The 
examiner found that the veteran talked very slowly, that his 
mood was euthymic, and that his affect was blunted.  The 
examiner indicated that the veteran's memory was good, and 
that his insight and judgment were fair.  Industrial 
impairment was reportedly severe and social impairment was 
characterized as moderately severe.

Also received in April 1994 was a consultative examination 
conducted in March 1993 by a private licensed psychologist 
for Social Security purposes.  It was noted that the veteran 
had auditory hallucinations, paranoid thinking, and 
obsessions that people were going to kill him.  The 
evaluation reflected that the veteran was within the average 
range in intellectual functioning based upon test results and 
that he possessed independent self-care and living skills.  
There was evidence of a paranoid though process.  It was 
commented that despite the veteran's impairments, it appeared 
that he was able to perform work-related activities such as 
understanding and carrying out instructions but that he 
experienced some difficulty retaining new information.  It 
was noted that he possessed the social and interpersonal 
skills necessary to respond appropriately to supervision and 
co-workers, but that due to severe paranoia, it was unlikely 
that he would interact well with others.  Axis I diagnoses of 
chronic paranoid schizophrenia and alcohol dependence in 
partial remission, were made.  A GAF score of 30 was 
assigned.  The physician concluded that the veteran's 
behavior was considerably influenced by paranoid delusions.

In an April 1994 rating decision, the RO implemented the 
Board's March 1994 decision and assigned a 50 percent 
evaluation for schizophrenia, effective from March 22, 1990, 
the date of the veteran's initial claim of entitlement to 
service connection, citing 38 C.F.R. § 3.400(q).  

On June 8, 1994, the veteran submitted a claim of entitlement 
to an increased evaluation for his psychiatric disorder.  
Also submitted at that time was correspondence from the RO 
dated in March 1994 in which the veteran was notified of the 
denial of his claim for vocational rehabilitation benefits.  
VA medical records dated from March 1993 to May 1994 were 
also submitted.  Included therein were discharge instructions 
following the veteran's March 1993 hospitalization in which 
the veteran's employment status was described as 
"unemployable."  Records dated in March and April 1994 
reflected that the veteran was treated for his paranoia.

In a June 1994 rating decision, the RO granted entitlement to 
non-service connected pension benefits.  In reaching this 
conclusion, the RO discussed the March 1994 VA psychiatric 
examination. 

In a November 1994 rating decision, the RO denied the 
veteran's claim of entitlement to an evaluation in excess of 
50 percent for a psychiatric disorder.  The veteran filed 
subsequently filed a Notice of Disagreement as to that 
decision, and, in December 1994, the RO issued a Statement of 
the Case was issued.  A substantive appeal was received by 
the RO in January 1995.

The veteran and a friend presented testimony at a hearing 
held at the RO in March 1995.  During his March 1995 hearing, 
the veteran essentially reported ongoing problems with 
hallucinations, nervousness, fear of others, an inability to 
control his funds, and difficulty finding employment.  He 
testified that he had a ninth grade education and that he had 
not worked on a regular basis for the past 10 years.  The 
veteran acknowledged that he had worked at an iron works 
company from 1990 to 1991.  He asserted that he had worked 
one day "on the highway" flagging cars but was unable to 
control them because everyone hated him.  The veteran claimed 
that his coworkers hated him also and tried to get a truck to 
run him over.  He was told by his supervisor that he was a 
danger to himself and others.  The veteran claimed that he 
had applied for work with the VA and was refused employment 
because he was considered too dangerous.  He asserted that he 
continued to apply for laborer type work, but felt that he 
would not be able to do the work even if he received a job.  
The veteran claimed that he did not trust people.  He claimed 
that he can only deal with his girlfriend and her child whom 
he had known for the past three years.  During his personal 
hearing, the veteran's girlfriend also presented testimony 
regarding the veteran's condition.

In support of his claim, the veteran submitted two letters 
from the a real estate development and management firm.  
These letters show that in early March 1995 the firm advised 
the veteran's girlfriend that it had denied her requests to 
add the veteran to her lease.  She was further notified that 
the veteran was banned from the property, to include her 
apartment, because of his confrontational manner, disorderly 
conduct, and threatening tenor.  The veteran also submitted a 
copy of a restraining order he had received from the local 
police department prohibiting him from harassing employees of 
a local rental shop.

In its January 1997 decision, the Board granted a 100 percent 
evaluation for the veteran's psychiatric disorder.  In a 
February 1997 rating decision, the RO implemented the Board's 
decision and assigned an effective date of June 8, 1994 for 
the veteran's 100 percent disability evaluation.  In March 
1997, the veteran filed a Notice of Disagreement regarding 
the effective date assigned for the 100 percent evaluation 
for his psychiatric disorder.  He essentially contended that 
the effective date should be in August 1969, the date on 
which he discharged from service.  In the alternative, he 
also asserted that the effective date should be November 1, 
1991.

In an April 1997 rating decision, the RO continued to deny an 
effective date prior to June 8, 1994 for the grant of a 100 
percent evaluation for the veteran's psychiatric condition.  
In an October 1997 rating action, however, the RO determined 
that clear and unmistakable error was shown in a June 1994 
rating action because the VA examination report dated in 
March 25, 1994 constituted an informal claim under the 
provisions of 38 C.F.R. § 3.157.  Accordingly, an effective 
date of March 25, 1994 was granted for the assignment of a 
100 percent evaluation for the veteran's psychiatric 
disorder.

In August 1998, the veteran presented testimony at a personal 
hearing before the undersigned.  The veteran testified that 
he had briefly been employed from August 1993 to October 1993 
directing traffic for a construction company, but that this 
work was not steady, and he eventually just walked off the 
job.  

In its February 1999 decision, the Board denied the veteran's 
claim of entitlement to an effective date prior to March 25, 
1994 for a 100 percent disability rating for paranoid 
schizophrenia.  The Board concluded that its March 1994 
decision was final under 38 U.S.C.A. § 7104, and that an 
earlier effective date could only be granted based upon a 
claim filed after that date.  The Board noted that there was 
such a formal claim presented by the veteran in June 1994.  
The Board further noted that the because the examination 
reported dated March 24, 1994 was received within one year 
prior to the date of his formal claim, it could constitute an 
informal claim for an increased rating under 38 C.F.R. 
§§ 3.155 and 3.157.  The Board concluded, however, that there 
was no evidence of record indicating that the criteria for a 
100 percent schedular evaluation for schizophrenia were met 
within the one year prior to March 1994.  For these reasons, 
the Board denied the veteran's claim for an earlier effective 
date for his 100 percent disability rating.

As noted above, the veteran subsequently filed a timely 
appeal to the Court.  While this case was pending, the VA 
Office of General Counsel and the veteran's representative 
filed a Joint Motion requesting that the Court vacate the 
Board's February 1999 decision and remand the case for 
readjudication.  The Joint Motion stated that the Board's 
conclusion that evidence of record at the time of the Board's 
March 1994 decision could not be considered did not comport 
with the Court's holding in Hazan v. Gober, 10 Vet. App. 511 
(1997) [holding that all evidence should be considered when 
deciding when the rating increase was ascertainable under 
38 U.S.C. § 5110].  The Joint Motion also stated that when 
the Board determined the finality of its March 1994 decision, 
it failed to consider that the veteran had submitted medical 
reports to the RO immediately prior to that decision, which 
were not addressed in the decision.  The Joint Motion further 
stated that the Board had failed to provide adequate reasons 
and bases for its conclusion that there was no evidence 
indicating that the criteria for a 100 percent schedular 
evaluation for schizophrenia were met within the one year 
prior to March 1994.  The Joint Motion concluded that a 
remand was appropriate in order to allow the Board to 
consider these points.  The Court subsequently granted the 
motion, vacated the Board's February 1999 decision and 
remanded the case to the Board for readjudication and 
compliance with directives that were specified by the Court.  
The claims folder was then returned to the Board.

In May 2000, a report of a private vocational analysis and 
employability assessment was received.  The vocational 
specialist concluded that the veteran had not worked in any 
substantial gainful activity since he left his job at an iron 
works plant in November 1991.  It was noted that the three 
months during which he worked as a flagger in 1993 should not 
be considered substantially gainful activity.  The specialist 
opined that he was marginally employed from November 1991 
through July 1994, and that he should also be considered to 
have been marginally employed prior to May 1990 and extending 
back to 1972 because he never worked for more than a year at 
any job during that time.  It was also opined that the 
veteran should be determined to have been marginally employed 
during 1990 and 1991 because he continued to exhibit 
psychiatric symptoms while on the job.  

In July 2000, reconsideration of the Board's March 1994 
decision was undertaken.  The Board granted a 100 percent 
evaluation for paranoid schizophrenia.  

Analysis

The veteran is seeking an effective date prior to March 25, 
1994 for the 100 percent disability rating assigned for his 
service-connected psychiatric disability.  To recapitulate, a 
50 percent disability rating is currently in effect from 
March 22, 1990 and a 100 percent disability rating is in 
effect from March 25, 1994.   

The Board wishes to note that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

As an initial matter, the Board finds the veteran's claim to 
be well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Further, the Board believes that all appropriate procedural 
and evidentiary development has been completed and that the 
case is ready for appellate review.   

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to review the entire record.  
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court observed that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Discussion

The Board will briefly summarize the various arguments set 
forth by the veteran and his attorney in support of his 
claim.  

First, the veteran and his attorney contend that the proper 
effective date for the 100 percent evaluation for his 
psychiatric disorder should be March 22, 1990, the date of 
his original claim of entitlement to service connection for a 
psychiatric condition.  Specifically, they assert that the 
June 1991 statement submitted on behalf of the veteran was a 
Notice of Disagreement as to the September 1990 rating action 
which initially granted service connection for schizophrenia 
and assigned a noncompensable disability rating, and was not 
a claim for an increased rating.  

Alternatively, the veteran and his attorney also contend that 
if the June 1991 statement is considered to be a claim for an 
increased rating, then it was factually ascertainable that 
the veteran met the criteria for a 100 percent evaluation one 
year prior to the date of the filing of that claim.  Thus, 
they contend an effective date of June 1990 would be 
warranted under the provisions of 38 C.F.R. § 3.400(o)(2).

Furthermore, the veteran has also argued that an effective 
date of December 1991 is warranted because this was the date 
on which he appeared for a personal hearing at the RO 
requesting an increased evaluation.  In addition, he has also 
argued that an effective date of November 1991 is warranted.  
Finally, the veteran has also asserted that an effective date 
of August 1969 is warranted because that was the date on 
which he was discharged from service due to symptoms of his 
psychiatric disorder.

Lack of Finality of the Board's March 1994 Decision

At the outset, the Board must address the finality of its 
March 1994 decision.  As noted above, the Board's denial of 
an earlier effective date in its February 1999 decision was 
based in part upon its conclusion that the March 1994 
decision was final under 38 U.S.C.A. § 7104.  Because that 
decision was found to be final, the Board concluded that all 
previous rating decisions issued by the RO had been 
"subsumed" by the March 1994 decision.  38 C.F.R. § 20.1104 
(1999).  Thus, the Board determined that the evidence that 
had been considered by the RO in those previous rating 
decisions could not be considered in determining whether an 
earlier effective date was warranted for the 100 percent 
granted by the Board in its January 1997 decision.  

The joint motion specifically questioned the Board's finding 
with respect to the finality of its March 1994 decision.  In 
particular, it was pointed out that on March 22, 1994, the RO 
received new and material evidence pertaining to the 
veteran's psychiatric disorder, which was not associated with 
the record in time for the Board's March 28, 1994 decision.  
In a decision that was cited in the joint motion, the Court 
held that when new and material evidence is received "prior 
to the expiration of the appeal period," that evidence "will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period."  See Muehl v. West, 13 Vet. App. 159 (1999).

By definition, new and material evidence means evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision if a timely 
appeal has been filed (including evidence received prior to 
an appellate decision and referred to the RO by the Board 
without consideration in that decision in accordance with the 
provisions of 38 C.F.R. § 20.1304(b)(1)) will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

Taken together, the provisions of 38 C.F.R. § 3.156 and the 
holding in the Muehl case appear to stand for the proposition 
that evidence received within the one-year appeal period is 
considered to have been received in conjunction with the 
earlier claim, and if it showed entitlement, could serve to 
prevent an earlier decision from becoming final.  Muehl v. 
West, 13 Vet. App. 159 (1999).  Accordingly, on the basis of 
the provisions of 38 C.F.R. § 3.156 and the holding in Meuhl, 
the Board finds that its March 1994 decision was not final 
because pertinent evidence, in the form of VA treatment 
records, was received by RO just days before the Board's 
decision and was not considered in conjunction with that 
decision. 

In addition, there is another basis for finding that the 
Board's March 1994 decision was not final.  As noted, since 
the Board's February 1999 decision was issued, a motion for 
reconsideration of the Board's March 1994 decision has been 
granted.  As a result of this motion, the Board reconsidered 
its March 1994 decision in July 2000, and determined that a 
100 percent evaluation was warranted for the veteran's 
paranoid schizophrenia based upon the evidence of record at 
that time.  The effect of the Board's July 2000 
reconsideration decision is that it vacates and replaces the 
Board's March 1994 decision.  Therefore, the Board's March 
1994 decision is not a final upon this basis.  See Mayer v. 
Brown, 37 F.3d 618 (Fed. Cir. 1994).  

Effective date for the veteran's increased rating claim

Having determined that the Board's 1994 decision was not 
final, the Board must identify the date on which the 
veteran's increased rating claim began.  The Board notes that 
the joint motion did not discuss this matter and made no 
specific findings in that regard.  

The record reflects that the veteran filed his initial claim 
of entitlement to service connection for a psychiatric 
disorder on March 22, 1990.  By rating action of September 
1990, service connection was granted for schizophrenia and a 
noncompensable evaluation was assigned effective from March 
22, 1990.  The veteran's attorney has argued that the 
statement submitted on the veteran's behalf in June 1991 
should be construed as a Notice of Disagreement with the 
September 1990 rating action in which entitlement to service 
connection for a psychiatric disorder was established.  He 
maintains that this argument supports the assignment of an 
effective date of March 1990 for the assignment of a 100 
percent rating. 

VA regulations state that appellate review is initiated by 
the filing of a Notice of Disagreement (NOD), with a rating 
decision, which, if not filed within one year from the date 
of mailing of notice of the rating decision, the underlying 
decision "shall become final and the claim will not 
thereafter be reopened or allowed," except as otherwise 
provided in applicable statutes and regulations.  38 U.S.C.A. 
§§ 7105(a),(b)(1),(c).  A NOD is defined by regulation as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result; it must be in terms which can be 
reasonably construed as expressing disagreement with that 
determination or a desire for appellate review.  38 C.F.R. 
§ 20.201 (1999); see also Fenderson v. West, 12 Vet. App. 
119, 128 (1999); Buckley v. West, 12 Vet. App. 76, 82 (1998); 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. 
Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 
1574, 1584-85 (Fed. Cir. 1994).

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has issued two opinions discussing what constitutes 
a valid NOD.  See Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Ledford v. West, 136 F.3d 776 (Fed. Cir. 1998).  In 
Ledford, the Federal Circuit held that an NOD must merely 
indicate disagreement with a particular determination while 
the appellant's substantive appeal "should set out specific 
arguments relating to errors of fact or law."  Id. at 780 
(quoting 38 C.F.R. § 20.202).  In Collaro, the Federal 
Circuit held that the "statutory and regulatory regime that 
Congress created to protect veterans" allows a claimant to 
file a "vague NOD" and at a later time "cut the rough stone 
of his NOD to reveal the . . . radix of his issue that lay 
within."  Collaro, 136 F.3d at 1308-09.  In other words, the 
Federal Circuit held that a valid NOD must merely express 
dissatisfaction with the VARO decision but need not identify 
the specific errors of fact or law.

In the statement received on June 24, 1991, the veteran's 
representative indicated that the veteran had "come into my 
office requesting the VA reopen his claim for a higher rating 
because of a worsening condition."  The representative then 
went on to discuss the severity of the veteran's disability, 
including the fact that his symptoms included "weird" 
dreams, confusion, an in ability to sleep, and "shot" 
nerves.  The representative also requested that a VA 
examination be provided.  

The Board finds that the June 1991 statement does not meet 
the legal criteria for a NOD, which have been discussed 
above.  Although the statement was filed within one year of 
the September 1990 rating decision, there is no indication 
therein that the veteran expressed either dissatisfaction or 
disagreement with the September 1990 rating decision or a 
desire to seek appellate review of that decision.  In fact, 
that rating action was not even mentioned.  The Board 
believes it significant that instead of expressing 
dissatisfaction with the original rating action, the veteran 
specifically indicated that his condition had worsened and he 
requested that he be provided with a new VA examination.  

Therefore, the Board concludes that the September 1990 rating 
decision became final and that the June 1991 statement from 
the veteran's representative constituted a claim for an 
increased rating.  Inasmuch as June 24, 1991 has been 
established as the date of the claim for increase, the 
veteran's contention that he filed a claim for increase 
thereafter, in either November 1991 or December 1991, need 
not be addressed, as it would provide no basis for the 
assignment of an earlier effective date based on the date of 
his claim for increase.

Appropriate evaluation under applicable rating criteria as of 
June 1991

Having found that the veteran filed a claim for an increased 
rating on June 24, 1991, the Board will now proceed to 
discuss whether a 100 percent disability rating is warranted 
for the veteran's psychiatric disorder for the period from 
June 24, 1991 to March 25, 1994.  

At the outset, the Board wishes to note that it is cognizant 
of the findings of the joint motion to the effect that the 
Board failed to adequately discuss various pieces of evidence 
in its February 1999 decision, including the March 1993 VA 
hospitalization report; the March 1993 report of a private 
psychologist; the veteran's July 1992 hearing testimony to 
the effect that he had not worked since November 1991; VA 
outpatient records dated from January to March 1994, and the 
March 1994 vocational rehabilitation counseling record which 
indicated that the veteran left his 1993 construction company 
job due to psychiatric disability.  

VA regulations provide that if an increase in disability 
occurred after the date of claim for an increased rating, the 
appropriate effective date is the date on which the increase 
occurred.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  Under circumstances in which evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation, the law 
provides that the effective date of an award for increase 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  See 38 C.F.R. § 3.400(o)(2) 
(1996); Harper v. Brown, 10 Vet. App. 125 (1997).  In 
determining when an increase was factually ascertainable, the 
Board must consider all of the evidence of record, including 
evidence that predates a prior final decision.  Swanson v. 
West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 
511 (1997).

After reviewing the complete record in this case, the Board 
is of the opinion that while some fluctuation is evident in 
the veteran's psychiatric condition throughout the period in 
question, the competent and probative evidence demonstrates 
that as of June 1991, the veteran's schizophrenia was 
generally manifested by active psychotic manifestations of 
such extent, severity, depth, and persistence so as to 
produce total industrial inadaptability.  The Board found the 
most probative evidence in this regard to be the March 1993 
VA hospitalization report, in which a VA physician noted that 
after looking at the veteran's employment history and current 
mental status, he did not believe the veteran to be 
employable.  In reaching this conclusion, the VA physician 
noted that the veteran's work history showed frequent job 
changes and quite a bit of industrial impairment.

The Board believes this opinion to be corroborative of the 
veteran's own testimony, in which the veteran stated that he 
had lost several jobs due to symptoms of his service-
connected psychiatric disorder.  This opinion is also 
consistent with a March 1994 vocational rehabilitation 
counseling record, in which the veteran was noted to have 
been able to hold a job for only three months in 1993 before 
he had to leave due to psychiatric problems.  The counselor 
concluded that it was not reasonably feasible for the veteran 
to receive vocational rehabilitation at that time.  The Board 
also finds the opinion of the March 1993 VA physician to be 
consistent with VA clinical notes dated in June and July 
1992, which show that the veteran was experiencing a 
recurrence of symptoms at that time and was having a great 
deal of difficulty securing a job.  Similarly, this opinion 
is consistent with VA outpatient treatment records dated from 
January 1993 to March 1994 which reveal that the veteran had 
been found walking the street raving in March 1993, that he 
had suicidal thoughts in January 1994, and that he was laid 
off from another job in 1994. 

The Board further believes that the opinion of the March 1993 
VA physician is consistent with the findings of the August 
1991 VA examiner, who concluded that the veteran's social 
impairment could be characterized as severe and his 
industrial impairment as moderate to severe.  Although the 
Board recognizes that the August 1991 VA examiner noted that 
the veteran was still employed at an iron works plant at the 
time of the examination, the record reflects that the veteran 
testified that he was fired from this job in November 1991 
due to psychiatric problems.  The veteran's testimony appears 
to be corroborated by his employment records from the iron 
works company.  Although these employment records do not 
verify for certain that the veteran was fired from that job 
due to his psychiatric problems, they do reflect that he was 
evaluated on several occasions throughout 1991 for "a 
stress-related condition", which was defined on at least one 
occasion as being a psychiatric condition from which the 
veteran had suffered for over twenty years.

The Board notes that it has also found the May 2000 report of 
the vocational specialist to be very probative in determining 
the severity of his condition as of July 1991.  In this 
report, the specialist concluded that the veteran had not 
worked in any substantial gainful activity since he left his 
job at an iron works plant in November 1991  Although this 
report was not associated with the record prior to May 2000, 
the Board notes the Court's decision in Hazan, 10 Vet. App. 
at 520, in which it held that all evidence should be 
considered when determining when an increase rating is 
ascertainable under 38 U.S.C.A. § 5110 (b)(2).  In this 
instance, the vocational specialist addressed the period in 
question, and concluded that the veteran was unable to obtain 
more than marginal employment between November 1991 and July 
1994, and that he was unable to maintain work for more than a 
year at any job during that time.  

The Board recognizes that there is evidence of record that 
does not support the conclusion that the veteran's 
psychiatric disorder was so severe prior to March 1994 as to 
produce total industrial inadaptability.  For example, 
although the March 1993 VA physician concluded that the 
veteran was unemployable and warranted a GAF score of only 10 
at admission, the physician also assigned a GAF score of 80 
over the previous year, which is indicative of only transient 
symptoms and no more than slight impairment.  In addition, 
the March 1993 private psychologist determined that the 
veteran should be able to perform various work-related 
activities such as understanding and carrying out 
instructions.  

However, while not all of the evidence of record supports the 
assignment of a 100 percent disability rating prior to March 
1994, the Board finds that the greater weight of 
aforementioned evidence does demonstrate a degree of 
industrial inadaptability which "more nearly approximates" a 
100 percent disability rating as of June 24, 1991 under 38 
C.F.R. § 4.132, Diagnostic Code 9203 (1996).  38 C.F.R. 
§ 4.7, 4.21.  In essence, the Board finds that there is 
sufficient evidence that the veteran experiences a variety of 
active psychotic manifestations, including paranoia, 
delusions, suicidal thoughts and isolation, of such extent, 
severity and persistence so as to produce total industrial 
inadaptability.

Therefore, in summary, the Board finds that the weight of the 
competent and probative evidence supports the assignment of a 
100 percent evaluation for the veteran's paranoid 
schizophrenia, effective June 24, 1991, the date on which he 
filed his initial claim for an increased evaluation.  See 
38 C.F.R. § 3.400.  

Additional matters

The Board notes that the veteran and his attorney have 
asserted that if his June 1991 statement is found to 
constitute a claim for an increased rating, they believe that 
an effective date of June 1990 is warranted for the veteran's 
100 percent evaluation on the basis that the an increased 
rating was factually ascertainable one year prior to the 
submission of his claim.  See 38 U.S.C.A. § 5110(b)(2); see 
also 38 C.F.R. § 3.400(o)(2).  

The Board has reviewed the evidence of record in the year 
before June 24, 1991 to determine whether an increase in 
disability is factually ascertainable at any time during that 
period.  However, the only medical evidence of record dated 
prior to June 1991 is the report of the August 1990 VA 
examination in which the veteran's schizophrenia was found to 
be in remission.  The VA examiner based this conclusion on 
the veteran's essentially normal psychiatric examination, 
which revealed no evidence of any active hallucinations, and 
no disturbance of concentration or of memory.  The VA 
examiner also found no evidence of any thought disorder, 
except that the veteran apparently believed in the reality of 
his past delusions.  Although the VA examiner concluded that 
the veteran's insight and judgment were undermined by the 
nature of his disorder, the VA examiner determined that there 
was there no evidence of any deficiency in his other 
intellectual capacities. 

The Board believes that August 1990 VA examiner's report to 
be more probative regarding the severity of the veteran's 
condition prior to June 1991 than the conclusion of the May 
2000 specialist, who interviewed the veteran and reviewed the 
record from that period, and concluded almost a decade later 
that the veteran was able to maintain no more than marginal 
employment throughout 1990.  In reaching this conclusion, the 
May 2000 specialist merely pointed to the fact that the 
veteran had "continued to experience psychiatric symptoms 
while on-the-job" in 1990 and 1991.  However, the May 2000 
specialist acknowledged that the veteran did not become 
unemployed until November 1991, over five months after the 
period in question.  Thus, the Board places more probative 
weight on the report of the August 1990 examination, which 
was the only thorough psychiatric examination actually 
conducted the year prior to June 1991.

The Board has considered the veteran's employment records 
from the iron works plant, which are dated between April 1990 
and August 1991.  However, the Board finds the opinion of the 
August 1990 VA examiner to be more probative of the severity 
of the veteran's condition during this period than the 
employment records that have been associated with the claims 
folder.  Although these records do reflect that the veteran 
was experiencing difficulties at that job due to his 
psychiatric disorder, his departure from that job did not 
occur until November 1991, over five months after the period 
in question ended.  The Board does not believe that the 
veteran's departure in November 1991 and the brief references 
to a "stress-related condition" contained in these records 
are sufficient to represent a factually ascertainable 
increase in the veteran's condition prior to June 1991.  As 
noted above, the Board finds the report of the August 1990 VA 
examination to be much more probative regarding the period in 
question, as this was the only thorough psychiatric 
examination conducted during the year prior to June 1991.

The Board believes finds the August 1990 VA medical report to 
be consistent with no more than a 50 percent disability 
rating under 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996), 
which contemplates "considerable impairment" in social and 
industrial adaptability.  Furthermore, because there is no 
other competent medical evidence of record dated prior to the 
veteran's June 1991 statement, the Board finds that an 
increase in disability is not factually ascertainable in the 
year prior to June 24, 1991.  See 38 U.S.C.A. § 5110(b)(2); 
see also 38 C.F.R. § 3.400(o)(2).

The veteran has also contended that an effective date of 
August 1969 is warranted for the grant of a 100 percent 
evaluation for his psychiatric disorder.  However, the Board 
notes that it is clear that under the regulations that an 
effective date may not under any circumstances be assigned 
prior to March 1990, when the original claim for entitlement 
to service connection for a psychiatric disorder was filed.  
The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i) (1999).  The record does not 
disclose, and the veteran does not contend, that he submitted 
a claim of entitlement to service connection for a 
psychiatric disorder, either formal or informal, following 
his separation from service or at any time prior to March 22, 
1990.  Because no claim of any kind was filed between the 
veteran's discharge from service in 1969 and the date of his 
March 1990 correspondence, an effective date of August 1969 
could not even be assigned for the grant of service 
connection for a psychiatric disorder, much less for the 100 
percent evaluation for that such a disorder.

The veteran has also contended that March 1990 should be the 
effective date for the grant of a 100 percent evaluation for 
paranoid schizophrenia.  However, as has been discussed 
above, following the initial claim for service connection 
filed in March 1990, service connection was granted in a 
September 1990 rating decision which was not appealed and 
became final.  38 C.F.R. § 20.1103.  Accordingly, under VA 
regulations governing claims for increase, the effective date 
of an award for increase "shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a); 
see also 38 C.F.R. § 3.400(o)(1).  As discussed in detail 
above, the veteran filed his claim for an increased rating in 
June 1991.  Therefore, under the general rule, inasmuch as 
the March 1990 claim was not a claim for increase, and 
because it was subject to the unappealed September 1990 
rating decision, March 1990 cannot be the effective date for 
the grant of a 100 percent evaluation for the veteran's 
psychiatric disorder.  

Furthermore, because the March 1990 application was for 
entitlement to service connection and was subject to a final 
decision rendered in September 1990, it is not subject to the 
exception set forth in 38 C.F.R. § 3.400(o)(2), which allows 
for an earlier effective date for an increased rating if a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  Although the application 
for increase filed in June 1991 was subject to the provisions 
of 38 C.F.R. § 3.400(o)(2), the Board has already determined 
that an increased rating is not factually ascertainable in 
the year prior to June 24, 1991.

The Board is of course aware that, notwithstanding the law 
and regulations discussed immediately above, the RO has 
assigned a 50 percent disability rating effective from March 
22, 1990, the date of the veteran's initial claim of 
entitlement to service connection for schizophrenia.    

A review of the rating decisions reveals that in the 
September 1991 rating decision, the RO assigned a 10 percent 
disability rating for schizophrenia, effective from June 24, 
1991.  A noncompensable disability rating effective remained 
from March 22, 1990.  In an August 1992 rating decision, a 30 
percent disability evaluation was assigned, effective from 
June 24, 1991; the noncompensable evaluation from March 22, 
1990 remained untouched.  In the April 1994 rating decision, 
the RO assigned a 50 percent disability rating, effective 
from March 22, 1990.  The RO referred to 38 C.F.R. § 3.400(q) 
as a basis for assigning the 50 percent rating effective from 
the initial claim of entitlement to service connection, 
although no reasons were stated.

The Board has carefully reviewed 38 C.F.R. § 3.400(q) and 
finds no basis therein for the assignment of an effective 
date for an increased rating as of the initial date of the 
veteran's claim of entitlement to service connection for 
schizophrenia.  Section 3.400(q) refers to new and material 
evidence, see 38 C.F.R. § 3.156.  However, the matter of the 
finality of any rating decision and the submission of new and 
material evidence was never a question in this case.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103; see also 
Suttman v. Brown, 5 Vet. App. 127, 136 (1993) . 
Accordingly, the Board concludes that 38 C.F.R. § 3.400(q) 
does not provide a basis for assigning a 100 percent rating 
effective from the date of the veteran's initial claim of 
entitlement to service connection, March 22, 1990.

Conclusion

In conclusion, for the reasons and bases set forth above, the 
Board finds that the weight of the competent and probative 
evidence supports the assignment of a 100 percent evaluation 
for the veteran's paranoid schizophrenia, effective June 24, 
1991, the date on which he filed his initial claim for an 
increased evaluation.  See 38 C.F.R. § 3.400(o)(1).  The 
Board further finds that the preponderance of the competent 
and probative evidence is against the assignment of an 
effective date prior to June 1991.  See 38 C.F.R. 
§ 3.400(o)(2).


ORDER

An effective date of June 24, 1991 for the grant of a 100 
percent disability evaluation for paranoid schizophrenia is 
granted.



______________________
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

